Walker, Judge:
This appeal for reappraisement has been submitted for decision upon tbe following stipulation entered into by and between tbe respective parties hereto:'
It is hereby stipulated and agreed, subject to the approval of the court, that at the time of exportation of the merchandise involved in this case, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, andfall other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at the per se invoiced and appraised values, plus 25 percent., less discount of 2J4 percent., packed.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation, and that this case may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be tbe proper basis for tbe determination of. tbe value of tbe merchandise here involved, and that such values are tbe per se invoiced and appraised values, plus 25 per centum, less discount of 2% per centum, packed.
Judgment will be rendered accordingly.